Per Curiam.

The burden of proof rested upon the plaintiff, of showing that there was something due from the owner to the principal contractor at the time of filing the lien, or that thereafter a sum became due from her to such contractor which would be applicable to the payment of his debt to the plaintiff. Lemieux v. English, 19 Misc. Rep. 545; Keavey v. De Rago, 20 id. 105; Van Clief v. Van Vechten, 130 N. Y. 571. He-has failed to sustain this burden, *705and the judgment rendered in favor of the respondent Anna J, Lennon, the owner of the premises affected by the lien, must, therefore, be affirmed.
Judgment affirmed, with costs.
Present: Beekmah, P. J., Gildersleeve and Giegerich, JJ,
Judgment affirmed, with costs.